DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 14 February 2022. Claims 1-19 and 24 are pending in the instant application. Upon further consideration of the art, the original species election as it applies to individual Gn/Gc mutants is hereby withdrawn. Applicants elected Group I (claims 1-19) for examination on the merits. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (M.P.E.P. § 818.03(a)). Accordingly, claim 24 has been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1-19 are currently under examination.

37 C.F.R. § 1.98
	The information disclosure statement filed 08 April 2021 has been placed in the application file and the information referred to therein has been considered. Applicants are reminded that the listing of references in the specification (see pp. 34 and 35) is not a proper information disclosure statement. 37 C.F.R. § 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and  M.P.E.P. § 609.04(a), subsection I. states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

37 C.F.R. § 1.84
The drawings (see Figs. 1-4, 7C, D, and E, and 8A) are objected to because they are illegible. Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

37 C.F.R. § 1.821-1.825
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. § 1.821 through 1.825 for the reason(s) set forth below. Applicants are reminded that sequences appearing in the specification and/or drawings (see Fig. 1 which discloses GPC amino acid sequences for hantavirus isolates ANDV, SNV, PUUV, DOBV, HNTV, SEOV, LOQV, and ASAV) must be identified by a sequence identifier (SEQ ID NO.:) in accordance with 37 C.F.R. § 1.821(d). Sequence identifiers for sequences appearing in the drawings may appear in the Brief Description of the Drawings. Applicant must provide appropriate amendments to the specification and/or drawings inserting the required sequence identifiers. Extensive amendments may necessitate the submission of a substitute specification. The specification is objected to for failing to comply with the aforementioned requirements.
	Items 1) and 2) provide general guidance related to requirements for sequence disclosures. 1) 37 C.F.R. § 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 C.F.R. § 1.821 (a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 C.F.R. § 1.821- 1.825. This "Sequence Listing" part of the disclosure may be submitted:
a) via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying: i) the name of the ASCII text file;
ii) the date of creation; and iii) the size of the ASCII text file in bytes; b) on compact disc(s) in duplicate according to 37 C.F.R. § 1.52(e)(1)(ii) and (4), labeled according to 37 C.F.R. § 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 C.F.R. § 1.52(e)(5) in a separate paragraph of the specification identifying: i) the name of the ASCII text file; ii) the date of creation; and iii) the size of the ASCII text file in bytes; c) via EFS-Web as a PDF (not recommended); or d) on paper. 2) 37 C.F.R. § 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 C.F.R. § 1.824. a) If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 C.F.R. § 1.824(a)(2)-(6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 C.F.R. § 1.821(c) and the CRF required by 37 C.F.R. § 1.821(e), and the statement of identity under the "Legal Framework" is not required. b) If the "Sequence Listing" required by 37 C.F.R. § 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical. c) If the "Sequence Listing" required by 37 C.F.R. § 1.821(c) is filed on paper or compact disc, then 37 C.F.R. § 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
	Since these sequences do not appear in the sequence listing Applicants must provide: A replacement "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as, an amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; a statement that the "Sequence Listing" includes no new matter; and, a statement that indicates support for the amendment in the application, as filed, as required by 37 C.F.R. § 1.825 and the "Legal Framework." If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicants must also provide: a substitute specification in compliance with 37 C.F.R. § 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: a copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); a copy of the amended specification without markings (clean version); and, a statement that the substitute specification contains no new matter. If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicants must also provide: a CRF; and statement according to item 2) b) or c) above. 
	If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 C.F.R. § 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
	Applicants may also need to provide: Replacement and annotated drawings in accordance with 37 C.F.R. § 1.121(d) inserting the required sequence identifiers; AND/OR a substitute specification in compliance with 37 C.F.R. § 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: a copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); a copy of the amended specification without markings (clean version); and
a statement that the substitute specification contains no new matter.

Claim Objections
Claims 1-8, 18, and 19 are objected to because of the following informalities: 
- claims 1-8 and 18 reference “homodimer of mutants Gc”, “oligomer of mutants Gn”, or “homooligomer of mutants Gn”, which should read “homodimer of Gc mutants”, “oligomer of Gn mutants”, and “homooligomer of Gn mutants”; and
- claim 19 recites a “pseudotypye” virus vector which should read “pseudotype” virus vector.
	Appropriate correction is required.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	Claim 1 references a stabilized hantaviral spike comprising at least one homodimer of Gc, or at least one heterodimer of a mutant Gn and a mutant Gc, or at least one oligomer of Gn mutants, or a combination thereof. The hantaviral spike complex comprises four Gn subunits that interconnect with homodimeric Gc subunits (Hepojoki et al., 2010). Referencing a combination of Gc and Gn mutants would produce a heterooligomer comprising mutants of Gc and Gn, which are already referenced. Applicants should clearly and unambiguously set forth the oligomeric relationships of the various Gn and Gc envelope glycoproteins. The stabilized spike protein could comprise four Gn subunits that interconnect with one or two Gc mutant homodimers, or one or more of the Gn subunits could comprise a mutant that interconnects with one or more Gc mutants in any given homodimer, or the spike protein could comprise a tetrameric complex comprising four Gn mutants that interact with two pairs of Gc mutant homodimers.
	Claim 3 references a stabilized hantaviral spike comprising a Gc mutant homodimer wherein the mutations G838C, T839C, H953C, or H953F are present, and the cysteine residues at positions 838, 839, and 953 form interchain disulfide bonds. The mutant H953F does not form interchain disulfide bonds that stabilize the homodimer. Thus, it is not readily manifest how this mutation improves the stability of the hantaviral spike. It was noted in the specification that mutation of His953 to phenylalanine produced hantavirus VLPs that were more resistant to mild acidification. Applicants may wish to provide a separate claim directed toward hantaviral spike complexes with increased resistance to acidification comprising the H953F Gc mutation.
	Claim 19 references a stabilized hantaviral spike that is incorporated into “the envelope of a recombinant virus, a pseudotypye virus vector, a virus-like particle or a non-viral system or both.” First, the reference to a stabilized hantaviral spike incorporated into the envelope of a non-viral system is vague and indefinite since it fails to set forth the salient characteristics of any given system. Second, the reference to a stabilized hantaviral spike incorporated into both a recombinant virus, pseudotype virus vector, virus-like particle, and non-viral system is confusing.
	Appropriate correction is required.


35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 1, 2, 9, 12, 16, 17, and 19 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	For some biomolecules, examples of identifying characteristics include a sequence, structure, binding affinity, binding specificity, molecular weight, and length. Although structural formulas provide a convenient method of demonstrating possession of specific molecules, other identifying characteristics or combinations of characteristics may demonstrate the requisite possession. As explained by the Federal Circuit, "(1) examples are not necessary to support the adequacy of a written description; (2) the written description standard may be met … even where actual reduction to practice of an invention is absent; and (3) there is no per se rule that an adequate written description of an invention that involves a biological macromolecule must contain a recitation of known structure." Falkner v. Inglis, 448 F.3d 1357, 1366, 79 U.S.P.Q.2d 1001, 1007 (Fed. Cir. 2006); see also Capon v. ., 418 F.3d at 1358, 76 U.S.P.Q.2d at 1084 ("The Board erred in holding that the specifications do not meet the written description requirement because they do not reiterate the structure or formula or chemical name for the nucleotide sequences of the claimed chimeric genes" where the genes were novel combinations of known DNA segments.). However, the claimed invention itself must be adequately described in the written disclosure and/or the drawings. For example, disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 U.S.P.Q.2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 U.S.P.Q.2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties).
	The claimed invention is broadly directed toward a stabilized hantaviral spike comprising at least one homodimer of Gc mutants, or at least one heterodimer of a mutant Gn and a mutant Gc, or at least one oligomer of Gn mutants, or a combination thereof (claim 1). Additional limitations reference a homodimer of Gc mutants  having each at least one amino acid mutation (substitution) at a position selected from the group consisting of: 676, 677, 678, 679, 680, 681, 682, 683, 832, 833, 834, 835, 836, 837, 838, 839, 840, 841, 842, 843, 844, 845, 846, 847, 951, 952, 953, 954, 955, 956, 957 and 958, the indicated positions being determined by alignment with SEQ ID NO: 1 (claim 2). Claim 9 is directed toward modified spike proteins comprising at least one heterodimer of mutants Gn/Gc, wherein the mutant Gn monomer comprises at least one amino acid mutation (substitution) at a position selected from the group consisting of: 281, 290, 291, 292, 293, 294, 295, 296 and 297, and a mutant Gc monomer comprising at least one amino acid mutation (substitution) at a position selected from the group consisting of: 729, 730, 731, 732, 733, 734, 735, 736, 737 and 748. Claim 12 is directed toward a stabilized spike protein comprising at least one heterodimer of Gn/Gc mutants, wherein the mutant Gn monomer comprises at least one amino acid mutation (substitution) at a position selected from the group consisting of: 61, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98 and 99, and the mutant Gc monomer comprises at least one amino acid mutation (substitution) at a position selected from the group consisting of: 738, 739, 740, 741, 742, 743, 744, 745, 746, 747, 748, 774, 775, 776, 777 and 778. Claim 17 references Gn mutants with mutations at amino acid positions 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74 and 75, and Gc mutants with mutations at 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205 and 206 whereas claim 16 references Gn mutants at positions 203, 204, 205, and 206 and Gc mutants at positions 853, 854, and 855.
	The disclosure provides insufficient written description to inform the skilled artisan that Applicant was in possession of the claimed invention. The claimed invention encompasses an inordinate number of mutants. The broadest claims are not directed toward any particular Gn or Gc amino acid or any particular mutations. The Gn envelope comprises 651 amino acids whereas the Gc envelope comprises 487 amino acids. The broadest claims encompass any amino acid substation at any location throughout Gn and Gc. Even limiting the claims to seven specific amino acid residues would still encompass ~197 polypeptidic variants. The disclosure provides a finite number of working embodiments involving specific mutations, all involving cysteine modifications (with one exception). In particular, the following Gn mutations were disclosed: H294C, R281C, T99C, K85C, N94C, E61C, and Q200C. The following Gc mutations were disclosed: G838C, T839C, H953C, Q844C, H953C, T734C, P748C, P774C, and V776C. A single H953F Gc mutant was also generated with increased acid resistance. The disclosure teaches that specific combinations of cysteine mutations are required within each mutant homodimer or Gn/Gc heterodimer that lead to stabilizing interchain disulfide bonds. No other stabilizing mutations were contemplated or spike proteins comprising these mutations generated and characterized.
	Clearly the disclosure fails to provide a representative number of species to support the entire genus of mutant Gn/Gc envelopes oligomers. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 U.S.P..Q2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 U.S.P.Q.2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.
	Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 U.S.P.Q.2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 U.S.P.Q.2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).
	Accordingly, the skilled artisan would reasonably conclude that Applicants were not in possession of a sufficient number of Gn/Gc mutants to support the full breadth of the patent protection desired.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement
Claims 1, 2, 9, 12, 16, 17, and 19 are rejected under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with these claims. The claimed invention is broadly directed toward a stabilized hantaviral spike comprising at least one homodimer of Gc mutants, or at least one heterodimer of a mutant Gn and a mutant Gc, or at least one oligomer of Gn mutants, or a combination thereof (claim 1). Additional limitations reference a homodimer of Gc mutants  having each at least one amino acid mutation (substitution) at a position selected from the group consisting of: 676, 677, 678, 679, 680, 681, 682, 683, 832, 833, 834, 835, 836, 837, 838, 839, 840, 841, 842, 843, 844, 845, 846, 847, 951, 952, 953, 954, 955, 956, 957 and 958, the indicated positions being determined by alignment with SEQ ID NO: 1 (claim 2). Claim 9 is directed toward modified spike proteins comprising at least one heterodimer of mutants Gn/Gc, wherein the mutant Gn monomer comprises at least one amino acid mutation (substitution) at a position selected from the group consisting of: 281, 290, 291, 292, 293, 294, 295, 296 and 297, and a mutant Gc monomer comprising at least one amino acid mutation (substitution) at a position selected from the group consisting of: 729, 730, 731, 732, 733, 734, 735, 736, 737 and 748. Claim 12 is directed toward a stabilized spike protein comprising at least one heterodimer of Gn/Gc mutants, wherein the mutant Gn monomer comprises at least one amino acid mutation (substitution) at a position selected from the group consisting of: 61, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98 and 99, and the mutant Gc monomer comprises at least one amino acid mutation (substitution) at a position selected from the group consisting of: 738, 739, 740, 741, 742, 743, 744, 745, 746, 747, 748, 774, 775, 776, 777 and 778. Claim 17 references Gn mutants with mutations at amino acid positions 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74 and 75, and Gc mutants with mutations at 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205 and 206 whereas claim 16 references Gn mutants at positions 203, 204, 205, and 206 and Gc mutants at positions 853, 854, and 855.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth encompasses an inordinate number of Gn/Gc mutants spike complexes. The broadest claims are not directed toward any particular Gn or Gc amino acid or any particular mutations. The Gn envelope comprises 651 amino acids whereas the Gc envelope comprises 487 amino acids. The broadest claims encompass any amino acid substation at any location throughout Gn and Gc. Even limiting the claims to seven specific amino acid residues would still encompass ~197 polypeptidic variants.
2)	The disclosure fails to provide adequate guidance pertaining those amino acids that should be targeted for modification and which mutations should be introduced. It appears that only the introduction of a limited number of cysteine residues in specific locations will produce stabilizing Gn-Gn, Gn-Gc, or Gc-Gc disulfide bonds.
3)	The disclosure only provides a limited number of working embodiments involving specific mutations, all involving cysteine modifications (with one exception). In particular, the following Gn mutations were disclosed: H294C, R281C, T99C, K85C, N94C, E61C, and Q200C. The following Gc mutations were disclosed: G838C, T839C, H953C, Q844C, H953C, T734C, P748C, P774C, and V776C. A single H953F Gc mutant was also generated with increased acid resistance.
4)	The generation of mutant Gn/Gc oligomers with stabilizing mutations is unpredictable. The inventors found different expression levels ranging from high to non-detectable depending upon the mutation. In particular, H953C, E677A, R951A, and H953A did not produce detectable or stable levels of Gn/Gc spike complexes indicating the mutations abrogated one or more Env functions (see p. 26, ¶ [00170]). Thus, the amino acid target and replacement amino acid are critical for inducing stabilized Gn/Gc spike complexes. Additional work by Guardado-Calvo et al. (2016) also demonstrated that mutagenesis of Gc can produce mutants that abrogate wildtype activity (see p. 15). 
	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with these claims. Amendment of the claim language to incorporate those specific Gn/Gc mutations that lead to stable spike complexes would be acceptable.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.
Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               21 May 2022